Citation Nr: 1745899	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and T.H., observer


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from July 1985 to July 1988, and in the U.S. Army from December 1990 to August 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides with the RO in Atlanta, Georgia.

This matter was previously remanded by the Board in March 2016 to schedule the Veteran for a Board hearing, and has since been returned for further appellate review.  In September 2016, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.

The issues of entitlement to service connection for a right knee disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 2002 rating decision denied entitlement to service connection for a right knee disorder and hypertension.  The Veteran did not appeal, and did not submit new and material evidence within one year. 

2.  The evidence associated with the file after the April 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

3.  The evidence associated with the file after the April 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At this Board hearing, the VLJ outlined the issues on appeal, including the requirements for earlier effective dates, and the Veteran indicated that they did not have any additional evidence or testimony to present.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claims.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).

In an April 2002 rating decision, the RO denied service connection for a right knee disorder on the grounds that the right knee injury was not considered an actually disabling condition with a permanent residual or chronic disability.  That rating decision also denied service connection for hypertension on the grounds that the Veteran did not have a current diagnosis of hypertension.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Regarding the Veteran's right knee claim, evidence of record at the time of the April 2002 decision included the Veteran's August 2001 claim in which he asserted that he first injured his right knee in 1991 and an accompanying statement where he reported recurring right knee pain since service; the Veteran's STRs from 1990 to 1992 which were significant for right knee injuries and treatment, and diagnoses related to the right knee; the Veteran's June 1992 separation report of medical history where he noted trick or locked knee and swollen or painful joints; and a December 2001 VA examination report noting the Veteran gave a history of injuring his right knee in 1991.  That examiner diagnosed right chronic anterior cruciate ligament tear, and noted the Veteran was starting to feel the effects of having an unstable knee although his x-rays were still normal.

The relevant evidence received since the April 2002 rating decision includes an October 2010 VA examination report noting a current diagnosis of right knee patellofemoral syndrome that caused mild functional limitation; the Veteran's September 2016 hearing testimony that his right knee injury occurred in service, and that his right knee symptoms gradually worsened over time; and a September 2016 statement from the Veteran's wife that she witnessed the Veteran be in pain since his in-service knee injury and encouraged him to seek treatment but he would not go because he felt other Veterans were more disabled.

With regard to the Veteran's hypertension claim, the evidence of record at the time of the April 2002 rating decision included STRs documenting several instances of elevated blood pressure readings; the Veteran's June 1992 separation examination reporting blood pressure readings of 160/105 and 160/93; and a December 2001 VA examination report documenting that the Veteran had stage 1 hypertension that was uncontrolled with medication, and reporting the Veteran failed to report for follow up blood pressure testing.

The relevant evidence received since the April 2002 rating decision includes a December 2001 VA treatment record that showed the Veteran had labile hypertension and the assessment was rule out sustained hypertension; a September 2006 VA treatment record showing the Veteran had high blood pressure in 1992 at discharge, and a current assessment of hypertension for which he was to resume medication; and an October 2010 VA examination noting a diagnosis of hypertension.

The Board finds that new and material evidence has been presented with respect to both of the Veteran's claims to reopen.  The October 2010 VA examination reports are new because they were not previously submitted to VA.  That evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of a current right knee disorder and a diagnosis of hypertension.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, specifically evidence of elevated blood pressure in service and testimony regarding continuity of right knee symptoms since service; it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for a right knee disorder and hypertension are reopened.   


ORDER

The claim of entitlement to service connection for a right knee disorder is reopened.

The claim of entitlement to service connection for hypertension is reopened.  


REMAND

Remand is required for the underlying service connection claims to obtain outstanding VA and federal records, and to provide the Veteran with adequate VA examinations and opinions.  

First, remand is required to obtain outstanding VA and Social Security Administration (SSA) records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has reported receiving treatment from VA since 2000, and of record are VA treatment records dated December 2001 from the Memphis VA Medical Center; and records dated September 2006 to October 2006, and April 2010 from the Pensacola VA Medical Center.  It is likely that there are outstanding VA treatment records based on the Veteran's reports.  Also, at the September 2016 Board hearing the Veteran testified that he was in receipt of SSA disability benefits as he is unable to work in part due to his right knee symptoms.  On remand all outstanding VA and SSA records should be identified and associated with the claims folder.  

Second, remand is required to secure adequate VA examinations and opinions regarding the etiology of the Veteran's claimed right knee disorder and hypertension.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent VA examinations in October 2010.  The examiner noted a current diagnosis of hypertension, but opined that it was not related to the Veteran's period of service as the June 1988 and June 1992 separation physicals were silent for hypertension.  The examiner failed to discuss the significance of the multiple elevated blood pressure readings in service in rendering the negative etiology opinion, therefore the opinion is not supported by a thorough rationale and is inadequate.  Also, the 2010 examiner opined that the Veteran's right knee patellofemoral syndrome was unrelated to the Veteran's period of service as there was a lack of chronicity and continuity of care for 11 years.  In this regard, the Veteran has since testified that he experienced gradually worsening right knee symptoms since his in-service injury, which is supported by the eye witness testimony of his wife along with her statement that the Veteran refused to get treatment for his knee symptoms because he felt other Veterans were more deserving.  On remand, another examination and opinion is necessary that addresses the evidence tending to show continuity of knee symptoms since the Veteran's in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include treatment from 2000 onward.  The record demonstrates the Veteran has received care at the Memphis and Pensacola VA medical centers, and he currently resides in Georgia.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right knee disorder, to include right knee patellofemoral syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder had onset in, or is otherwise etiologically related to, the Veteran's military service.  The examiner must specifically address the following:   1) the Veteran's STRs documenting multiple in-service knee injuries during the Veteran's period of service from 1990 to 1992; 2) the Veteran's separation report of medical history noting trick or locked knee; 3) the lay statements regarding onset and continuity of knee symptoms since the in-service right knee injuries  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested to a compensable degree within one year of separation from service.

Second, if hypertension did not manifest to a compensable degree within one year of separation, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension had onset in, or is otherwise related to, the Veteran's military service.  The examiner must specifically address the multiple instances of elevated blood pressure readings in service and at separation in the rationale.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


